Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 11/26/2021. The Applicant has amended claims 1-5, 11-15 and 31. Claims 20-30 were previously canceled. Claims 1-19 and 31 are presently pending and are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Reply to Applicant’s Remarks
Applicant’s remarks filed 11/26/2021 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 101:
	Applicant’s amendment to the claims filed 11/26/2021 have overcome the 35 U.S.C. 101 rejections previously set forth. 
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 11/26/2021 have overcome the 35 U.S.C. 112(b) rejections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 11/26/2021, with regard to the rejections of claim 1 under 35 USC 102 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments that “According to Singh, in response to a request from a particular user for a recommendation of a route, the candidate routes are selected from the routes of users based on the origination and destination points, the characteristics of the requested route, and/or the characteristics of the particular user. In contrast, in amended claim 1, one or more original motion sequences that are different from the plurality of existing routes in the current route map information are determined as the one or more candidate motion sequences. Singh thus points to completely distinctive processes and this reference is totally silent about the above discussed features” the Examiner respectfully disagrees. 
Singh teaches determining, from the weights to the candidate routes based on how much the retrieved routes overlap the candidate routes, one or more candidate routes having the highest weights, which is equivalent to the “candidate routes” in claim 1, and having the same origin region and destination region. The “existing routes” is broadly recited in the amended claim, and they could be any routes that are not the same as the candidate routs that links the origin and destination (see at least Singh para 0035-0038, Fig. 5, Fig. 6). Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.



Applicant’s arguments, see Arguments/Remarks, filed 11/26/2021, with regard to the rejections of claims 4 and 14 under 35 USC 102 have been fully considered but they are not persuasive.
The Applicant does not make any arguments other than simply stating the prior art fails to teach the claims. Therefore, the rejections have been maintained.
Applicant’s arguments, see Arguments/Remarks, filed 11/26/2021, with regard to the rejections of claims 5 and 15 under 35 USC 102 have been fully considered but they are not persuasive.
The Applicant does not make any arguments other than simply stating the prior art fails to teach the claims. Therefore, the rejections have been maintained.
Applicant’s arguments, see Arguments/Remarks, filed 11/26/2021, with regard to the rejections of claims 7, 8, 10 and 17-19 under 35 USC 102 have been fully considered but they are not persuasive.
The Applicant does not make any arguments other than simply stating the prior art fails to teach the claims. Therefore, the rejections have been maintained.
	Claims 11 and 31 recite similar languages as claim 1 and are rejected for similar reasons above. 
claims 2-10 and 12-19, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 11. Because independent claims 1 and 11 are not allowable, dependent claims 2-10 and 12-19 are not allowable.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6, 9, 11-13, 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US20070073480, hereinafter Singh).
As to claims 1, 11 and 31, Singh teaches a system, a method and a non-transitory computer readable medium for determining a new route in a map, comprising: 
at least one storage device including a set of instructions (See at least Singh, claim 33); 
at least one processor in communication with the at least one storage device medium, wherein when executing the set of instructions (See at least Singh, claim 33), the at least one processor is directed to cause the system to: 
obtain a plurality of original motion sequences based on position information of a user terminal associated with a user, each of the plurality of original motion sequences including a departure location and a destination (see at least Singh para 0035 for the candidate routes and retrieved routes, para 0028 for the respective navigation devices recording the routes traveled by the users using the position module, also see para 0031, Fig. 3, step 206-212 and Fig. 5), wherein the position information is obtained by an application installed in the user terminal through a positioning technique via a network, and the each original motion sequence represents a movement track of the user between the departure location and the destination (See at least Singh para 0027-0028 for navigation devices communicating over the network with a position service, during travel of each user, the navigation device may record the routes traveled by the user, para 0032-0035  for origin region and destination region, also see Fig. 3 and Fig. 5); 
See at least Singh, para 0025 for map information about street maps in the areas of relevance, Fig. 6 for existing routes between origin and destination); 
determine, from the plurality of original motion sequences, one or more candidate motion sequences, wherein the one or more candidate motion sequences have a same departure location and a same destination  and one or more sequence routes related to the one or more candidate motion sequences are different from the plurality of existing routes in the current route map information (See at least Singh, para 0035-0038 for determining, from the overlapping with retrieved route, one or more candidate routes having same origin region and destination region, also see Fig. 3 and Fig. 5;  see Fig. 5 and Fig. 6 for one or more sequence routes related to candidate motion sequence and are different from existing routes); and 
NOTE: “one or more sequence routes related to the one or more candidate motion sequences” is broad and the “one or more sequence routes” can be any routes, which have any relation with the existing routes in the map (or not in the map).
determine a new route between the same departure location and the same destination based on the one or more candidate motion sequences (See at least Singh, para 0037, selecting route having highest assigned weight, Fig. 3).
Yet, Singh does not explicitly teach adding the new route in the current route map information to update the current route map information, which is provided to the user with the application in the user terminal. 
see at least Singh, para 0037). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the new route is added in the current route map information and provide to the user with the application in the user terminal for the benefit presenting the at least one recommended route to the user (Singh, abstract).
As to claims 2 and 12, Singh teaches the system of claim 1 and the method of claim 11, wherein when the one or more candidate motion sequences are a multiple of candidate motion sequences, to determine the new route between the same departure location and the same destination based on the one or more candidate motion sequences, the at least one processor is directed to cause the system to: 
for each of the multiple of candidate motion sequences, determine an overlapping degree between the each of the multiple of candidate motion sequences and remaining of the multiple of candidate motion sequences (see at least Singh, para 0035-0036 for weight based on overlapping); 
determine, as an effective motion sequence, any one of the multiple of candidate motion sequences having the overlapping degree larger than or equal to an overlapping threshold (see at least Singh, para 0036-0037 for an overlapping user route, i.e. overlapping degree larger than zero); and
determine the new route between the same departure location and same destination based on the effective motion sequence (see at least Singh, para 0037 selected route).
As to claims 3 and 13, Singh teaches the system of claim 2 and the method of claim 13, wherein when there are a multiple of effective motion sequences, to determine the new route between the same departure location and the same destination based on the one or more candidate motion sequences, the at least one processor is directed to cause the system to: 
determine a target motion sequence based on the multiple of effective motion sequences (see at least Singh, para 0037 for selecting route with highest weight); and 
determine the new route between the same departure location and same destination based on the target motion sequence (see at least Singh, para 0037 for transmitting route to user navigation device, i.e. selecting a route).
As to claims 6 and 16, Singh teaches the system of claim 1 and the method of claim 11, wherein a speed relating to each of the one or more candidate motion sequences is greater than a speed threshold (see at least Singh, para 0032-0033 for recommendation of a route and the candidate routes and retrieved routes, i.e. speed for each route greater or equal to zero).
As to claim 9, Singh teaches the system of claim 1, wherein each of the plurality of original motion sequences includes data points each of which is associated with a location of a user at a time point (see at least Singh, para 0015 for user navigation system).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Oumi (US20070005240, hereinafter Oumi).
As to claims 4 and 14, Singh teaches the system of claim 2 and the method of claim 12. 
Singh does not teach wherein to determine, for each of the multiple of candidate motion sequences, the overlapping degree between the each of multiple of candidate motion sequences and the remaining of the multiple of candidate motion sequences, the at least one processor is directed to cause the system to: 

determine intersections between the multiple of candidate motion sequences and the one or more first geographic lines, wherein each of the intersections has the first geographic coordinate and a second geographic coordinate; 
for each candidate motion sequence of the multiple of candidate motion sequences, 
determine a difference, on each of the one or more geographic lines, between the second geographic coordinates of the candidate motion sequence and each of the remaining of the multiple of candidate motion sequences; 
determine, corresponding to the difference, a matching degree between the candidate motion sequence and each of the remaining of the multiple of candidate motion sequences, and 
determine a sum of one or more matching degrees between the candidate motion sequence and the remaining of the multiple candidate motion sequences as the overlapping degree between the candidate motion sequence and the remaining of the multiple of candidate motion sequences.
	However, in the same field of endeavor, Oumi teaches determining similarity between two routes by calculating accumulated difference of Y coordinates corresponding to the points having the same X coordinates and choose route having the highest similarity (see at least Oumi, para 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Singh to include determining see at least Oumi, para 0077).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Oumi as applied to claim 4, and further in view of Rodriquez-Serrano (US9842274, hereinafter RS).
As to claims 5 and 15, Singh in view of Oumi teaches the system of claim 4 and the method of claim 14.
Singh modified by Oumi does not teach wherein to determine, for each candidate motion sequence of the multiple of candidate motion sequences, the matching degree between the candidate motion sequence and each of the remaining of the multiple of candidate motion sequences, the at least one processor is further directed to cause the system to: 

However, in the same field of endeavor, RS teaches computing an overlap score and if the score is greater that a threshold, the relevance value is 1, otherwise 0 (see at least RS, col 3, lines 3-16, higher level of overlapping is equivalent to less difference).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Singh to include determining, for each candidate motion sequence of the multiple of candidate motion sequences, the matching degree between the candidate motion sequence and each of the remaining of the multiple of candidate motion sequences, the at least one processor is further directed to cause the system to: designate the matching degree as 1 in response to the difference equal to or less than a difference threshold, otherwise as 0 as taught by RS to determine and classify similarities of objects (see at least RS, col 7, lines 47-62).  
Claims 7-8, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Kadous (US20150153183, hereinafter Kadous).
As to claims 7 and 17	, Singh teaches the system of claim 1 and the method of claim 11.
Singh does not teach wherein when executing the set of instructions, the at least one processor is further directed to cause the system to correct an address corresponding to the departure locations and/or the destinations before the one or more candidate motion sequences are determined.
	However, in the same field of endeavor, Kadous teaches correcting road names, building address ranges (see at least Kadous, para 0040).

As to claims 8 and 18, Singh teaches the system of claim 1 and the method of claim 11. 
Singh further teaches wherein when executing the set of instructions, the at least one processor is further directed to cause the system to: 
obtain one or more original route segments (see at least Singh, para 0032-0037); 
determine one or more candidate routes from the one or more original routes, wherein the one or more candidate route are different from any route included in the current route map information (see at least Singh, para 0032-0037); 
determine a target route for the new route from the one or more candidate route (see at least Singh, para 0032-0037); and 
add the target route to the current route map information (see at least Singh, para 0032-0037).
Kadous further teaches obtaining one or more original route names (see at least Kadous, para 0083, para 0021); 
determine route names for the road segments (see at least Kadous, para 0083, para 0021).
See claim 7 above for rationale supporting obviousness, motivation and reasons to combine. 
As to claim10, Singh teaches the system of claim 1.
see at least Kadous, para 0021-22, para 0083). 
See claim 7 above for rationale supporting obviousness, motivation and reasons to combine. 
	As to claim 19, Singh teaches the method of claim 11, wherein each of the plurality of original motion sequences includes data points each of which is associated with a location of a user at a time point (see at least Singh, para 0015); or the current route map information includes locations and names of a plurality of routes in a map (see at least Kadous, para 0021-0022).
See claim 7 above for rationale supporting obviousness, motivation and reasons to combine. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668